Peck, J.,
delivered the opinion of the court:
On the eleventh day of June, A. D. 1862, Justus'Chollar contracted with Captain E. C. Wilson, of the quartermaster’s department, to deliver three hundred horses to the United States at Perryville, Maryland, on or before the eighth day of July then next. It .was agreed by the contract that the United States might direct that the horses should be delivered at Washington, instead of Perryville, on paying the additional cost of delivery arising from such change.
The horses were delivered at Washington, by direction of the agent of the government, instead of at Perryville; and this suit is brought to recover the difference in the cost of transportation between the two places, which it is alleged the government refuses to pay.
This difference of cost of transportation the claimant avers is two thousand and five hundred dollars.
The proof in the case, by the claimant’s witness, is that “ the additional cost arising from the changing of the place of delivery was two dollars per head, actual outlay.” The actual outlay is all the contract will authorize us to allow for the service, and for that sum, being six hundred dollars, he should recover judgment.
It was contended by the solicitor for the government that the claimant had no right to recover upon the contract, because, as the solicitor insisted, he had assigned it. In support of this position we were referred to the 14th section of chapter 200 of volume 12, page 596, Stats. L. This act was approved July 17, 1862, nine days after the date when the contract, by it^ terms, was to have been executed, and there is nothing to show that it was not promptly filled. The discussion upon the act of Congress forbidding transfers of contracts, and its effect upon the case presented, was a waste of research and learning.
A judgment will be entered in favor of claimant for six hundred dollars.